EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in an interview with Mr. Ed Machado on 6/17/21.
The application has been amended as follows: 
1.	(Currently amended) An electronic system for determining a stress condition associated with a subject, the electronic system comprising:
one or more processors; and
a memory in communication with the one or more processors that stores instruction code that causes the electronic system to perform operations comprising:
receiving one or more characteristic features defining the subject;
receiving, in real-time from one or more sensors, one or more physiological signals sensed from the subject while the subject performs a baseline task and a stressful task that is different from the baseline task;
determining normalization parameters based on the one or more physiological signals; 
identifying, from among a plurality of physiological features 
selecting, from among a plurality of machine learning stress models, a particular machine learning stress model trained to predict a subjects stress based on particular physiological features of the subject that did respond to the stressful task, wherein the plurality of machine learning stress models includes other machine learning stress models, each trained to predict a subject’s stress based on a different set of physiological features, wherein a first set of physiological features includes a particular physiological feature that is not part of the physiological features of a second set of physiological features; 

receiving from the selected machine learning stress model a predicted stress value representative of the stress condition of the subject.

2.	(Previously presented) The electronic system of claim 1, wherein the operations further comprise 
based on information or physiological signals from the subject, updating one or more of: the normalization parameters, stress-responsive physiological features, or one or more of the plurality of machine learning stress models.

3.	(Previously presented) The electronic system of claim 2, wherein the operations further comprise:
requesting the subject to perform a predetermined stressful task; and
based on physiological features extracted from the subject’s physiological signals sensed during that predetermined stressful task, updating the normalization parameters, stress-responsive physiological features, and/or one or more of the plurality of machine learning stress models.

4.	(Previously presented) The electronic system of claim 2, wherein the operations further comprise:
requesting, from the subject, subject feedback indicative of a stress value;
receiving, from the subject, the subject feedback; and 
based on the subject feedback, updating one or more of the plurality of machine learning stress models.


providing the subject with a notification that requests the subject feedback.

6.	(Previously presented) The electronic system of claim 2, wherein the operations further comprise:
performing the updating at predetermined, or dynamically determined, time intervals or when the stress value reaches a predetermined, or dynamically determined, threshold.

7.	(Currently amended) The electronic system of claim 1, further comprising:
a display device configured to display 

8.	(Currently amended) A computer-implemented method for determining a subject’s stress condition, the method comprising:
receiving, by a computing device, one or more characteristic features defining the subject;
receiving, in real-time by the computing device and from one or more sensors, one or more physiological signals sensed from the subject while the subject performs a baseline task and a stressful task that is different from the baseline task;
determining, by the computing device, normalization parameters based on the one or more physiological signals;
identifying, by the computing device, from among a plurality of physiological features 
, wherein a first set of physiological features includes a particular physiological feature that is not part of the physiological features of a second set of physiological features;
inputting, by the computing device and into a selected machine learning stress model, the characteristic features
receiving, by the computing device and from the selected machine learning stress model, a predicted stress value representative of the stress condition of the subject.

9.	(Previously presented) The method of claim 8, further comprising: 
based on information or physiological signals from the subject, updating, by the computing device, one or more of: the subject’s features, the normalization parameters, stress-responsive physiological features or one or more of the plurality of machine learning stress models.

10.	(Previously presented) The method of claim 9, further comprising: 
performing the updating at predetermined, or dynamically determined, time intervals or when a stress value reaches a predetermined, or dynamically determined, threshold.

11.	(Previously presented) The method of claim 8, further comprising:

based on physiological features extracted from the subject’s physiological signals sensed during that predetermined stressful task, updating the normalization parameters, stress-responsive physiological features, and/or one or more of the plurality of machine learning stress models.

12.	(Previously presented) The method of claim 8, further comprising:
requesting, from the subject, subject feedback indicative of the stress value;
receiving, from the subject, the subject feedback; and 
based on the subject feedback, updating one or more of the plurality of machine learning stress models.

13.	(Previously presented) The method of claim 8, wherein requesting, from the subject, subject feedback about the stress value comprises:
providing the subject with a notification that requests the subject feedback.

14.	(Currently amended) A non-transitory computer-readable medium having stored thereon program instructions that when executed by a processor cause a computing device to perform a set of functions for determining a subject’s stress condition, the functions comprising:
receiving one or more characteristic features defining the subject;
receiving, in real-time from one or more sensors, one or more physiological signals sensed from the subject while the subject performs a baseline task and a stressful task that is different from the baseline task;
determining normalization parameters based on the one or more physiological signals;

selecting from among a plurality of machine learning stress models, a particular machine learning stress model trained to predict a subjects stress based on particular physiological features of the subject that did respond to the stressful task, wherein the plurality of machine learning stress models includes other machine learning stress models, each trained to predict a subject’s stress based on a different set of physiological features, wherein a first set of physiological features includes a particular physiological feature that is not part of the physiological features of a second set of physiological features;
inputting into a selected machine learning stress model, the characteristic features
receiving from the selected machine learning stress model a predicted stress value representative of the stress condition of the subject.

15.	(Previously presented) The non-transitory computer-readable medium of claim 14, wherein the set of functions further comprises: 
based on information or physiological signals from the subject, updating one or more of: the subject’s features, the normalization parameters, stress-responsive physiological features, or one or more of the plurality of machine learning stress models.

16.	(Previously presented) The non-transitory computer-readable medium of claim 15, wherein the set of functions further comprises:
performing the updating at predetermined, or dynamically determined, time intervals or when a stress value reaches a predetermined, or dynamically determined, threshold.

17.	(Cancelled) 

18.	(Previously presented) The non-transitory computer-readable medium of claim 14, wherein the set of functions further comprises:
requesting the subject to perform a predetermined stressful task; and
based on physiological features extracted from the subject’s physiological signals sensed during that predetermined stressful task, updating the normalization parameters, stress-responsive physiological features, and/or one or more of the plurality of machine learning stress models.

19.	(Previously presented) The non-transitory computer-readable medium of claim 14, wherein the set of functions further comprises:
requesting, from the subject, subject feedback indicative of the stress value;
receiving, from the subject, the subject feedback; and 
based on the subject feedback, updating one or more of the plurality of machine learning stress models.

20.	(Previously presented) The non-transitory computer-readable medium of claim 14, wherein requesting, from the subject, subject feedback about the stress value comprises:
providing the subject with a notification that requests the subject feedback.


REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: 
The prior art of record (Tzvieli et al.; PG Pub. 2017/0095157) discloses collecting characteristic features, physiological features, and baseline measurements (see par. 61, . 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATASHA PATEL whose telephone number is (571)272-5818.  The examiner can normally be reached on 9-5 M-F Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer McDonald can be reached on (571) 270-3061.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NATASHA PATEL/           Examiner, Art Unit 3792           

/Amanda K Hulbert/           Primary Examiner, Art Unit 3792